        Nicholas J. Henderson, OSB #074027
        Motschenbacher & Blattner LLP
        nhenderson@portlaw.com
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                  Of Attorneys for Karamanos Holdings, Inc.



                                     UNITED STATES BANKRUPTCY COURT

                                                DISTRICT OF OREGON


         In re:                                                 Bankruptcy Case Nos.

         Sunshine Wind Down, LLC and                            18-31644-pcm11 (Lead Case)
         Karamanos Holdings, Inc.,                              18-31646-pcm11

                           Debtors-in-Possession.               NOTICE OF MOTION

                                              NOTICE - LBR 9019-1(B)

                  PLEASE TAKE NOTICE: If you oppose the proposed course of action or relief sought in

        the attached motion, you must file a written objection with the bankruptcy court within 21 days

        after the date listed in the certificate of service below. If you do not file an objection, the court

        may grant the motion without further notice or hearing. Your objection must set forth the specific

        grounds for objection and your relation to the case.

                  The objection must be received by the clerk of court at United States Bankruptcy Court, 1050 SW

        6th Avenue #700, Portland, OR 97204 by the deadline specified above or it may not be considered. You

        must also serve the objection on Nicholas J. Henderson, Motschenbacher & Blattner LLP, 117 SW Taylor

        Street, Suite 300, Portland, OR 97204 within that same time. If the court sets a hearing, you will receive a

        separate notice listing the hearing date, time, and other relevant information.

Page 1 of 1       NOTICE OF MOTION                                                                  Motschenbacher & Blattner LLP
                                                                                                    117 SW Taylor Street, Suite 300
                                                                                                        Portland, Oregon 97204
{00255540:1}                                                                                             Phone: 503-417-0500
                                                                                                          Fax: 503-417-0501
                                                                                                          www.portlaw.com


                               Case 18-31644-pcm11             Doc 719      Filed 04/09/19
    Nicholas J. Henderson, OSB #074027
    Motschenbacher & Blattner LLP
    nhenderson@portlaw.com
    117 SW Taylor St., Suite 300
    Portland, OR 97204
    Telephone: (503) 417-0508
    Facsimile: (503) 417-0528

              Of Attorneys for Karamanos Holdings, Inc.



                                UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF OREGON


     In re:                                            Bankruptcy Case Nos.

     Sunshine Wind Down, LLC and                       18-31644-pcm11 (Lead Case)
     Karamanos Holdings, Inc.,                         18-31646-pcm11

                      Debtors-in-Possession.           KARAMANOS HOLDINGS, INC.’S
                                                       MOTION FOR ENTRY OF AN ORDER
                                                       APPROVING COMPROMISE,
                                                       AUTHORIZING DISTRIBUTION OF
                                                       FUNDS, AND DISMISSING CASE


              Pursuant to 11 U.S.C. §§ 105(a), 363, 554 and 1112(b), and Fed. R. Bankr. P. 1017(a),

    2002 and 9019, Karamanos Holdings, Inc., (the “Debtor”), hereby moves the Court for entry of

    an Order substantially in the form attached hereto as Exhibit 1 (the “Proposed Order”),

    approving a compromise between the Debtor and Electric, Inc., authorizing the distribution of

    estate property, and dismissing Debtor’s chapter 11 case, while retaining jurisdiction to resolve

    the pending claim objection(s).

    ////

    ////


Page 1 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                     Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                         Portland, Oregon 97204
{00253128:5}                                                                                 Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                           Fax: 503-417-0501
                                                                                              www.portlaw.com


                          Case 18-31644-pcm11         Doc 719     Filed 04/09/19
           In support of this Motion, Debtor represents as follows:

                                            JURISDICTION

           1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

    1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

    core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                            BACKGROUND

       A. Key Events in Chapter 11 Case

           2.      On May 9, 2018, Debtor filed a voluntary petition under Chapter 11 of Title 11 of

    the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

    District of Oregon (the “Bankruptcy Court”), Bankruptcy Court Case Number 18-31646-pcm11

    (the “Bankruptcy Case”).

           3.      On that same day, Sunshine Wind Down, LLC, formerly known as Sunshine

    Dairy Foods Management, LLC (“Sunshine”), also filed a voluntary petition under Chapter 11 of

    the Bankruptcy Code, Bankruptcy Court Case Number 18-31644-pcm11 (the “Sunshine Case”).

           4.      On May 14, 2018, the Court entered an Order directing the joint administration of

    the Bankruptcy Case and the Sunshine Case, and designating the Sunshine Case as the lead case

    in which the majority of documents and pleadings should be filed. The Debtor and Sunshine are

    referred to in this Motion as the “Joint Debtors.”

           5.      A committee of unsecured creditors was appointed for the Sunshine Case, but not

    for the Debtor’s Bankruptcy Case.

           6.      The Joint Debtors have continued in possession of their assets as debtors in

    possession, pursuant to §§ 1107 and 1108 of the Bankruptcy Code.



Page 2 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                    Motschenbacher & Blattner LLP
                                                                                       117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                        Portland, Oregon 97204
{00253128:5}                                                                                Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                          Fax: 503-417-0501
                                                                                             www.portlaw.com


                         Case 18-31644-pcm11             Doc 719   Filed 04/09/19
             7.      Since the filing of the petition, the Debtor and Sunshine have worked together to

    wind down and sell Sunshine’s business operations, real property and improvements owned by

    the Debtor, and equipment and other personal property owned by the Joint Debtors. Specifically,

    the following major events have occurred since the filing of the Joint Debtors’ bankruptcy

    petitions:

                     a.     On June 7, 2018, 2018, the Bankruptcy Court entered an order authorizing

             the sale of Sunshine’s “West Plant” customer list, related know how and customer

             agreements to Alpenrose Dairy. See Docket No. 185.1 The sale of Sunshine’s customer

             list and related assets closed on May 8, 2018. See Declaration of Daniel J. Boverman

             (the “Boverman Decl.”), ¶ 4.

                     b.     On June 27, 2018, the Bankruptcy Court entered an order authorizing the

             employment of CBRE Group as real estate brokers for the Debtor. See Docket No. 274.

                     c.     On September 17, 2018, the Bankruptcy Court entered an order

             authorizing the Joint Debtors to sell equipment and other personal property at auction that

             was located at the West Plant. See Docket No. 459. The West Plant equipment was

             auctioned, and the proceeds were used to pay the Joint Debtors’ secured debts. See

             Notice of Auctioneer’s Report, Docket No. 647.

                     d.     On September 19, 2018, the bankruptcy court entered an order authorizing

             the Joint Debtors to sell Sunshine’s business operations and personal property located at

             the East Plant, as well as the Debtor’s real and personal property at the East Plant. See




    1
        All references to Docket Numbers are to docket entries for the Sunshine Case.

Page 3 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                       Motschenbacher & Blattner LLP
                                                                                          117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                           Portland, Oregon 97204
{00253128:5}                                                                                   Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                             Fax: 503-417-0501
                                                                                                www.portlaw.com


                          Case 18-31644-pcm11          Doc 719     Filed 04/09/19
           Docket No. 468. The sale of the East Plant property closed October 1, 2018, and the

           proceeds were used to pay the Joint Debtors’ secured debts. Boverman Decl., ¶ 5.

                   e.     On February 1, 2019, the bankruptcy court entered an order authorizing

           the sale of the Debtor’s West Plant real estate and improvements. See Docket No. 679.

           The sale closed on February 14, 2019, and a large portion of the proceeds were used to

           pay the Joint Debtors’ secured debts. Boverman Decl., ¶ 6.

           8.      Prior to the sales described above, a motion to substantively consolidate the Joint

    Debtors’ bankruptcy estates was filed on July 12, 2018, by the unsecured creditors committee

    appointed in the Sunshine Case (the “Committee”). See Docket No. 306. The Debtor opposed

    the Committee’s motion, and the parties were eventually able to reach a compromise to resolve

    the motion. See Docket Nos. 622 and 670. The compromise included the exchange of mutual

    releases between the Debtors and the Debtors’ insiders and affiliates. Id.

           9.      Pursuant to the settlement agreement reached with the Committee, the Debtor

    retained the sum of $1,850,000 following the sales of the East Plant, the West Plant, and the

    Debtor’s equipment. Sunshine received the sum of $1,150,583.96 from the sale of the Debtor’s

    West Plant real estate. Boverman Decl., ¶ 7.

       A. Debtor’s Current Status

           10.     Final applications for compensation have been filed by the Debtor’s professionals.

    The total amount of fees and costs sought by the Debtor’s professionals, including fees expected

    to be incurred between the filing of this motion and the dismissal of the case, is approximately

    $150,000. Separate orders regarding the fee applications will be presented to the Court at the

    appropriate time.

    ////
Page 4 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                     Motschenbacher & Blattner LLP
                                                                                        117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                         Portland, Oregon 97204
{00253128:5}                                                                                 Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                           Fax: 503-417-0501
                                                                                              www.portlaw.com


                         Case 18-31644-pcm11         Doc 719      Filed 04/09/19
           11.     The Debtor has the following outstanding claims:

                Creditor Name                     Claim No.                  Claim Amount
          Bankdirect Capital Finance                  2                          $791.11
                      IRS                             1                          $636.71
                  Oregon DOT                          8                          $656.92
                City of Portland                      9                           $50.00
        Estate of John D. Karamanos III             Sch. F                    $153,315.90
              Norman Davidson III                   Sch. F                      $1,400.00
               Wells Fargo Bank                       4                        $23,851.59
        Wells Fargo Vendor Fin. Services              5                        $65,103.79
                            TOTAL:                                            $245,806.02

           12.     The Debtor is currently holding $1,883,659.00 in its debtor-in-possession

    depository account, consisting of property sale proceeds and lease payments received.

    Boverman Decl., ¶ 8.

           13.     With the exception of Claim No. 5 of Wells Fargo Vendor Financial Services, the

    claims listed above are undisputed, and the Debtor is ready to pay the undisputed claims

    immediately. The Debtor has filed an objection to Claim No. 5, and the Debtor proposes to hold

    funds in reserve in an amount sufficient to pay such claim in full, if necessary.

       B. Lien Dispute and Proposed Settlement with Electric, Inc.

           14.     In addition to the above-listed claims, Electric, Inc.—a creditor in the Sunshine

    Case—has asserted that it held a prepetition mechanic’s lien against the Debtor’s real property in

    the amount of $41,535.80.

           15.     Debtor disputes the validity of Electric, Inc.’s asserted lien, and has indicated that

    it would commence an avoidance action pursuant to § 544(a)(3) of the Bankruptcy Code.

           16.     The Debtor and Electric, Inc. have been able to reach a compromise regarding

    Electric, Inc.’s disputed lien. The settlement consists of extremely simple terms: 1) upon Court

Page 5 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                       Motschenbacher & Blattner LLP
                                                                                          117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                           Portland, Oregon 97204
{00253128:5}                                                                                   Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                             Fax: 503-417-0501
                                                                                                www.portlaw.com


                         Case 18-31644-pcm11          Doc 719      Filed 04/09/19
    approval, the Debtor shall pay Electric, Inc. the sum of $5,000, and 2) in exchange for the

    Debtor’s payment, Electric, Inc. shall give the Debtor a complete, full and final release of any

    and all asserted liens and claims, known or unknown.

                                          RELIEF REQUESTED

           17.     The relief requested herein by Debtor is based on the Court’s authority pursuant

    to 11 U.S.C. §§ 105(a), 363, 554 and 1112(b), and Fed. R. Bankr. P. 1017(a), 2002 and 9019.

           18.     Debtor requests entry of an order in the form attached hereto as Exhibit 1,

    approving the proposed compromise with Electric, Inc., dismissing the Debtor’s Bankruptcy

    Case, and granting related relief.

                                               ARGUMENT

       A. The Proposed Compromise with Electric, Inc. Should be Approved

           19.     A bankruptcy court should approve a proposed settlement if the court finds the

    settlement “fair and equitable” based on an “educated estimate of the complexity, expense, and

    likely duration of . . . litigation, the possible difficulties of collecting on any judgment which

    might be obtained, and all other factors relevant to a full and fair assessment of the wisdom of

    the proposed compromise.” Martin v. Kane (In re A & C Props.), 784 F.2d 1377, 1381 (9th Cir.

    1986) (a compromise should be approved when it is “fair and equitable”).

           20.     It is sufficient that the Court find that the settlement was negotiated in good faith

    and is reasonable, fair, and equitable. See A & C Props., 784 F.2d at 1381. Accordingly, a

    settlement need only “be in the best interests of the estate and ‘reasonable, given the particular

    circumstances of the case.’” Goodwin v. Mickey Thompson Entm’t Grp., Inc. (In re Mickey

    Thompson Entm’t Grp., Inc.), 292 B.R. 415, 420 (B.A.P. 9th Cir. 2003) (internal citations

    omitted).
Page 6 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                        Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                            Portland, Oregon 97204
{00253128:5}                                                                                    Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                              Fax: 503-417-0501
                                                                                                 www.portlaw.com


                         Case 18-31644-pcm11           Doc 719      Filed 04/09/19
    ////

            21.       To determine whether a compromise is fair and equitable, the Ninth Circuit has

    held that a bankruptcy court should consider:

                  a. [t]he probability of success in the litigation;
                  b. the difficulties, if any, to be encountered in the matter of collection;
                  c. the complexity of the litigation involved, and the expense, inconvenience and
                     delay necessarily attending it; and
                  d. the paramount interest of the creditors and a proper deference to their reasonable
                     views in the premises.
    A & C Props., 784 F.2d at 1381 (quoting Lambert v. Flight Transp. Corp. (In re Flight Transp.

    Corp. Sec. Litig.), 730 F.2d 1128, 1135 (8th Cir. 1984)).

            22.       The first, third and fourth A&C Properties factors weigh in favor of settlement.

    As demonstrated by this Motion, the Debtor has sufficient funds to pay its claims and exit

    bankruptcy without further delay or expense. While the Debtor is confident in its position that it

    will be able to avoid the lien asserted by Electric, Inc., the Debtor believes that the proposed

    settlement payment is a fraction of the cost that would be incurred if the Debtor was forced to

    litigate against Electric, Inc. Likewise, deference should be given to Electric, Inc.’s view that it

    would not receive a net benefit if it were to prevail in the litigation, as the costs of litigation

    would exceed the amount it could hope to recover.

            23.       In light of the foregoing, the proposed settlement between the Debtor and Electric,

    Inc., should be approved.

        B. The Debtor’s Case Should Be Dismissed

            24.       Pursuant to section 1112(b)(1) of the Bankruptcy Code, absent unusual

    circumstances, a court shall dismiss a bankruptcy case “for cause.” Section 1112(b)(1) states, in

    pertinent part:
Page 7 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                             Motschenbacher & Blattner LLP
                                                                                                117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                                 Portland, Oregon 97204
{00253128:5}                                                                                         Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                                   Fax: 503-417-0501
                                                                                                      www.portlaw.com


                           Case 18-31644-pcm11           Doc 719       Filed 04/09/19
            On request of a party in interest, and after notice and a hearing, absent unusual
            circumstances specifically identified by the court that establish that the requested
            conversion or dismissal is not in the best interests of creditors and the estate, the
            court shall convert a case under this chapter to a case under chapter 7 or dismiss a
            case under this chapter, whichever is in the best interests of creditors and the
            estate, if the movant establishes cause.

    11 U.S.C. § 1112(b).

            25.     The Court has wide discretion in acting upon a request for conversion or

    dismissal. Matter of Koerner, 800 F.2d 1358 (5th Cir.1986); cited by In re Kimble, 96 B.R. 305,

    307 (Bankr. D. Mont. 1988). Some courts have held that “[r]equests for voluntary dismissals

    under § 1112(b) … should be guided by identical considerations as matters involving § 707(a).”

    Id. Such cases hold “the Debtor's request should ordinarily be granted unless some ‘plain legal

    prejudice’ will result to the creditors.” Id. at 308, citing In re Hall, 15 B.R. 913, 915–16 (9th

    Cir. BAP 1981); also citing In re International Airport Inn Partnership, 517 F.2d 510, 512 (9th

    Cir.1975).

            26.     In this case, cause exists to dismiss the bankruptcy case, and no prejudice will

    result to creditors. The Debtor has sufficient funds to pay all professional fees incurred, all filed

    and scheduled claims, as well as the proposed settlement amount with Electric, Inc. The Debtor

    will have a substantial surplus following payment of the foregoing fees and claims. To require

    the Debtor to remain in the case any longer would only serve to increase professional fees and

    other administrative expenses, which would decrease the surplus to be received by the Debtor’s

    equity holders without providing any additional benefit to creditors.

            27.     Pursuant to Fed. R. Bank P. 1017(a), 9013 and 9014, the Debtor shall serve notice

    of this Motion on all parties in interest.




Page 8 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                        Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                            Portland, Oregon 97204
{00253128:5}                                                                                    Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                              Fax: 503-417-0501
                                                                                                 www.portlaw.com


                          Case 18-31644-pcm11          Doc 719     Filed 04/09/19
           WHEREFORE, the Debtor respectfully requests the Court enter the order attached hereto

    as Exhibit 1, approving the proposed settlement with Electric, Inc., dismissing the Debtor’s case,

    and granting related relief.

           Dated April 9, 2019                   MOTSCHENBACHER & BLATTNER, LLP

                                                 /s/ Nicholas J. Henderson
                                                 Nicholas J. Henderson, OSB #074027
                                                 Of Attorneys for Debtor Karamanos Holdings, Inc.




Page 9 of 14 MOTION FOR ORDER APPROVING COMPROMISE,                                    Motschenbacher & Blattner LLP
                                                                                       117 SW Taylor Street, Suite 300
             AUTHORIZING DISTRIBUTION OF FUNDS, AND                                        Portland, Oregon 97204
{00253128:5}                                                                                Phone: 503-417-0500
             CONDITIONALLY AUTHORIZING CASE CLOSING                                          Fax: 503-417-0501
                                                                                             www.portlaw.com


                         Case 18-31644-pcm11         Doc 719     Filed 04/09/19
                                                                            EXHIBIT 1
                                                                    PROPOSED ORDER




{00253128:5}   ..................................................................................................................................




                                          Case 18-31644-pcm11                          Doc 719            Filed 04/09/19
                                   UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF OREGON


         In re:                                        Bankruptcy Case Nos.

         Sunshine Wind Down, LLC and                   18-31644-pcm11 (Lead Case)
         Karamanos Holdings, Inc.,
                                                       18-31646-pcm11
                         Debtors-in-Possession.
                                                       ORDER GRANTING KARAMANOS
                                                       HOLDINGS, INC.’S MOTION FOR
                                                       ENTRY OF AN ORDER APPROVING
                                                       COMPROMISE, DISMISSING
                                                       CHAPTER 11 CASE AND GRANTING
                                                       RELATED RELIEF


                  THIS MATTER having come before the Court on Karamanos Holdings, Inc.’s Motion

        for Entry of an Order Approving Compromise, Dismissing Chapter 11 Case and Granting

        Related Relief [Docket No. ____] (the “Motion”) The Court having reviewed the Motion and

        supporting declaration of Daniel J. Boverman [Docket No. ____], and being otherwise duly

        advised; now, therefore,
Page 1 of 4       ORDER APPROVING COMPROMISE, DISMISSING CASE AND                      Motschenbacher & Blattner LLP
                                                                                       117 SW Taylor Street, Suite 300
                  GRANTING RELATED RELIEF.                                                 Portland, Oregon 97204
{00253128:5}                                                                                Phone: 503-417-0500
                                                                                             Fax: 503-417-0501
                                                                                             www.portlaw.com


                             Case 18-31644-pcm11      Doc 719     Filed 04/09/19
                  THE COURT FINDS THAT:

                  1.   This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

        1334, 11 U.S.C. §§ 105 and 1112, and Fed. R. Bankr. P. 1017 and 9019.

                  2.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                  3.   This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                  4.   Proper, timely, adequate, and sufficient notice of the Motion has been provided in

        accordance with the Bankruptcy Code, the Bankruptcy Rules, and no other or further notice is

        required.

                  5.   The Motion seeks approval of the Settlement Agreement between Karamanos

        Holdings, Inc. (the “Debtor”) and Electric, Inc., dated April 5, 2019 (the “Settlement

        Agreement”). Approval of the Settlement Agreement is in the best interest of the Debtor’s

        estate.

                  6.   Debtor has demonstrated cause for dismissal pursuant to § 1112(b) of the

        Bankruptcy Code, as dismissal will not prejudice creditors of the bankruptcy estate of

        Karamanos Holdings, Inc. (the “Debtor”), and dismissal will preserve a substantial surplus for

        the Debtor’s equity interest holders.

                  THEREFORE, IT IS HEREBY ORDERED as follows

                  7.   The Motion is GRANTED;

                  8.   The Debtor and Electric, Inc. are authorized to enter into and perform the terms

        and provisions set forth in the Settlement Agreement.

        /////

        /////

        /////
Page 2 of 4       ORDER APPROVING COMPROMISE, DISMISSING CASE AND                            Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
                  GRANTING RELATED RELIEF.                                                       Portland, Oregon 97204
{00253128:5}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com


                             Case 18-31644-pcm11         Doc 719     Filed 04/09/19
                  9.     Applications for compensation by the Debtor’s professionals shall be addressed in

        separate orders. The Debtor shall pay its professionals in accordance with such orders.

                  10.    Unless otherwise agreed by the Debtor and such creditor, the Debtor shall

        promptly pay the following creditors as set forth below:

                       Creditor Name                   Claim No.                Claim Amount
                             IRS                           1                        $636.71
                 Bankdirect Capital Finance                2                        $791.11
                      Wells Fargo Bank                     4                      $23,851.59
                         Oregon DOT                        8                        $656.92
                       City of Portland                    9                         $50.00
               Estate of John D. Karamanos III           Sch. F                  $153,315.90
                    Norman Davidson III                  Sch. F                    $1,400.00
                                   TOTAL:                                        $180,702.23

                  11.    The Debtor shall not be required to pay the following claims, which were paid,

        settled, or assumed and assigned during the pendency of the case:

                    Creditor Name                 Claim No.                    Disposition
                Multnomah County DART                 3             Paid from sale of Debtor’s assets
                                                                      See Docket Nos. 468 and 679
               First Business Capital Corp.           6             Paid from sale of Debtor’s assets
                                                                      See Docket Nos. 647 and 679
                 TCF Equipment Finance                7          Lease default cured, obligation assumed
                                                                     and assigned. See Docket 468.
               First Business Capital Corp.          10             Paid from sale of Debtor’s assets
                                                                      See Docket Nos. 647 and 679

                  12.    The Debtor shall hold sufficient funds in its Debtor in Possession account to pay

        the following disputed claim upon resolution of the Debtor’s pending claim objection:

                       Creditor Name                   Claim No.                Claim Amount
               Wells Fargo Vendor Fin. Services            5                      $65,103.79
                                  TOTAL:                                           $65,103.79




Page 3 of 4       ORDER APPROVING COMPROMISE, DISMISSING CASE AND                            Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
                  GRANTING RELATED RELIEF.                                                       Portland, Oregon 97204
{00253128:5}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com


                              Case 18-31644-pcm11          Doc 719     Filed 04/09/19
               13.     Debtor shall promptly pay any outstanding U.S. Trustee fees.

               14.     The Debtor’s case shall no longer be jointly administered with the case of In re

        Sunshine Wind Down, LLC, case number 18-31644-pcm11.

               15.     After distributing or otherwise reserving funds as described in paragraphs 9

        through 13 above, all remaining surplus funds shall re-vest in the Debtor, and shall no longer be

        property of the estate.

               16.     The Debtor’s estate has been fully administered, and the Clerk of the Court is

        directed to enter an order and final decree dismissing and closing the case of In re Karamanos

        Holdings, Inc., case number 18-31646-pcm11.

               17.     The provisions of this Order regarding approval of the compromise, and any

        actions taken pursuant thereto, shall survive entry dismissal of the Debtor’s case, and the Court

        shall retain jurisdiction to the extent necessary to adjudicate the pending claims objections, and

        to enforce the terms of this Order.

                                                        ###


        Order Presented By:

        MOTSCHENBACHER & BLATTNER LLP

        /s/ Nicholas J. Henderson
        Nicholas J. Henderson, OSB #074027
        Telephone: 503-417-0517
        E-mail: nhenderson@portlaw.com
        Of Attorneys for Joint Debtor
        Karamanos Holdings, Inc.




Page 4 of 4     ORDER APPROVING COMPROMISE, DISMISSING CASE AND                              Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
                GRANTING RELATED RELIEF.                                                         Portland, Oregon 97204
{00253128:5}                                                                                      Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com


                              Case 18-31644-pcm11         Doc 719     Filed 04/09/19
